Exhibit 10.1

NATIONAL FUEL GAS COMPANY
2010 EQUITY COMPENSATION PLAN

SECTION 1

PURPOSE

The purpose of the Plan is to is advance the interests of the Company and its
stockholders by (i) incentivizing superior performance of Employees of the
Company and its Subsidiaries by means of a long term, equity based compensation
program and (ii) enhancing the ability of the Company and its Subsidiaries to
attract and retain in its employ highly qualified persons for the successful
conduct of their businesses.

SECTION 2

DEFINITIONS

“Adjustment Event” means any stock dividend, stock split or share combination in
respect of, or extraordinary cash dividend on, the Common Stock or any
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, dissolution, liquidation, exchange of shares, warrants or rights
offering to purchase Common Stock at a price substantially below Fair Market
Value, or other similar event affecting the Common Stock.

“Alternative Award” has the meaning ascribed to it in Section 12 of this Plan.

“Award” means any grant of an Option, a SAR, a Restricted Stock Unit, Restricted
Stock, a Performance Award or Other Stock-Based Award under this Plan.

“Award Notice” means a notice from the Company to a Participant, in electronic
or written form, that sets forth the terms and conditions of an Award, in
addition to those terms and conditions established by this Plan and by the
Committee’s exercise of its administrative powers.

“Board” means the Board of Directors of the Company.

“Cause” means (i) the willful and continued failure by an Employee (regardless
of the Employee’s age) to substantially perform his duties with his Employer
after written warnings specifically identifying the lack of substantial
performance are delivered to him by his Employer, or (ii) the willful engaging
by an Employee (regardless of the Employee’s age) in illegal conduct which is
materially and demonstrably injurious to the Company or a Subsidiary.

“Change in Control” shall be deemed to have occurred at such time as:

(i) any “person” within the meaning of Section 13(d) of the Exchange Act, other
than the Company, a Subsidiary, or any employee benefit plan or plans sponsored
by the Company or any Subsidiary, is or has become the “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of twenty
percent (20%) or more of the combined voting power of the outstanding securities
of the Company ordinarily having the right to vote at the election of directors
or more than twenty percent (20%) of the fair market value of all classes of the
Company’s outstanding stock;

(ii) consummation of any consolidation or merger immediately following which the
persons who, immediately prior to the consolidation or merger, held the capital
stock of the Company do not hold, immediately following such transaction, (x) at
least a majority of the stock ordinarily entitled to vote in the election of
directors of the corporation surviving such consolidation or merger (or of the
ultimate parent corporation in an unbroken chain which owns, directly or
indirectly, a majority of the capital stock of such entity) or (y) stock in the
entity described in subclause (x) that represents at least 50% of the fair
market value of all classes of stock of such entity, in either case, in
substantially the same proportionate ownership as such persons held immediately
before such consolidation or merger,

(iii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all the assets of the
Company; or

(iv) individuals who constitute the Board at the beginning of the 12 month
period ended on the date of determination (the “Incumbent Board”) have ceased
for any reason to constitute at least a majority thereof, provided that any
person becoming a director subsequent to such date whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least
75% of the directors then comprising the Incumbent Board (either by specific
vote or by approval of the proxy statement of the Company in which such person
is named as nominee for director without objection to such nomination) shall be,
for purposes of this Plan, considered as though such person were a member of the
Incumbent Board.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation Committee of the Board, or such other
committee designated by the Board, authorized to administer the Plan.

“Common Stock” means the common stock of the Company.

“Company” means National Fuel Gas Company.

“Disability”, with respect to any Participant occurs, unless otherwise provided
for in an Award Notice, when and if, as a result of disease, injury or mental
disorder, the Participant is incapable of engaging in regular employment or
occupation with the Company or a Subsidiary and if and so long as the Social
Security Administration has determined that the Participant is disabled;
provided that, the Participant will not be considered to have a Disability under
the Plan if the condition giving rise to the disability (i) was contracted,
suffered or incurred by reason of being or having been engaged in any criminal
or illegal activity, (ii) resulted from the Participant’s habitual drunkenness
or narcotic or drug addiction, (iii) resulted from an intentionally
self-inflicted injury or (iv) resulted from service in the armed forces for
which a military allowance or pension is paid.

“Dividend Equivalents” means an amount equal to the regular cash dividends paid
by the Company upon one share of Common Stock.

“Effective Date” means the date following adoption of this Plan by the Board, on
which this Plan is approved by a majority of the votes cast at a duly
constituted meeting of the shareholders of the Company.

“Employee” means an officer or other management employee of the Company or
Subsidiary.

“Employer” means, with respect to any Employee or Participant, whichever of the
Company or any of its Subsidiaries employs such person.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Executive Officer” means any “officer” within the meaning of Rule 16a-1(f)
promulgated under the Exchange Act.

“Fair Market Value” of a share of Common Stock on any date means the average of
the high and low sales prices of a share of Common Stock as reflected in the
next day reports of the high and low sales prices of a share of Company Common
Stock, as reported on either www.bloomberg.com or www.yahoo.com (or, if no such
shares were publicly traded on that date, the next preceding date that such
shares were so traded); provided, however, that if shares of Common Stock shall
not have been traded for more than five (5) trading days immediately preceding
such date, Fair Market Value shall mean the closing price on the immediately
preceding date on which stock transactions were so reported.

“Grant Price” means, with respect to a SAR, the Fair Market Value of a share of
Common Stock measured as of the date the SAR is granted to a Participant or such
greater amount as shall be determined by the Committee and specified in the
applicable Award Notice.

“ISO” means an Option that is an “incentive stock option” within the meaning of
section 422 of the Code.

“Nonqualified Stock Option” means an Option that is not an ISO.

“Option” means the right to purchase Common Stock at a stated price for a
specified period of time. For purposes of the Plan, an Option may be either
(i) an ISO or (ii) Nonqualified Stock Option.

“Other Stock-Based Award” means an Award made pursuant to, and in accordance
with the requirements of Section 10 of the Plan.

“Participant” means any individual to whom an Award has been granted by the
Committee under this Plan.

“Performance Awards” means Awards of Performance Shares or Performance Units, or
any other Award granted under this Plan, the vesting of which is conditioned
upon attainment of Performance Goals.

“Performance Cycle” means the period selected by the Committee during which the
performance of the Company or any Subsidiary or unit thereof or any individual
is measured for the purpose of determining the extent to which an Award subject
to Performance Goals has been earned.

“Performance Goals” means the objectives for the Company, any Subsidiary or
business unit thereof, or Participant that may be established by the Committee
for a Performance Cycle with respect to any performance-based Awards
contingently granted under the Plan. The performance measure(s) to be used for
purposes of Awards granted under the Plan shall include one or more measures
chosen from among the following, as applied to the Company or to any Subsidiary
or combination of Subsidiaries, whether on a relative or a comparative basis:
(i) earnings per share, (ii) net income (before or after taxes), (iii) return
measures (including, but not limited to, return on assets, equity or sales),
(iv) cash flow return on investments which equals net cash flows divided by
owners equity, (v) earnings before or after taxes, depreciation and/or
amortization; (vi) gross revenues, (vii) operating income (before or after
taxes); (viii) total shareholder return, (vi) corporate performance indicators
(indices based on the level of certain expenses, certain objectively measurable
operational events or certain services provided to customers), (x) cash
generation, profit and/or revenue targets, (xi) growth measures, including
revenue growth, reserve growth or reserve replacement, whether or not as
compared to a peer group or other benchmark and/or (xii) share price (including,
but not limited to, growth measures and total shareholder return). In setting
performance goals using these performance measures, and in determining actual
performance relative to these performance measures, the Committee may exclude
the effect of changes in accounting standards and events impacting the
comparability of results of operations or financial condition, as specified by
the Committee, such as write-offs, capital gains and losses, and acquisitions
and dispositions of businesses.

“Performance Shares” means an Award constituting units denominated in Common
Stock, the number of which such units may be adjusted over a Performance Cycle
based upon the extent to which Performance Goals have been satisfied.

“Performance Unit” means a dollar denominated unit (or a unit denominated in the
Participant’s local currency) granted pursuant the Plan, payable upon the extent
of the achievement of the applicable Performance Goals.

“Permitted Transferees” has the meaning ascribed to it in Section 14 of this
Plan.

“Plan” means this National Fuel Gas Company 2010 Equity Compensation Plan. Any
reference in the Plan to a Section or paragraph number refers to that portion of
the Plan.

“Restricted Period” means the period of time during which Restricted Stock Units
or shares of Restricted Stock are subject to forfeiture or restrictions on
transfer (if applicable) pursuant to Section 8 of the Plan.

“Restricted Stock” means Common Stock awarded to a Participant pursuant to the
Plan that is subject to forfeiture and restrictions on transferability in
accordance with Section 8 of the Plan.

“Restricted Stock Unit” means a Participant’s right to receive, pursuant to
Section 8 of this Plan, one share of Common Stock (or the equivalent value
thereof in cash), at the end of a specified period of time, which right is
subject to forfeiture in accordance with Section 8 of the Plan.

“Retirement” means, unless another definition is incorporated into the
applicable Award Notice, a termination of the Participant’s employment or
service at or after the Participant reaches age 60, but not including a
termination for Cause.

“Section 409A” means Section 409A of the Code and the applicable rules,
regulations and guidance promulgated thereunder.

“Settlement Payment” has the meaning ascribed to it in Section 12 of this Plan.

“Stock Appreciation Right” or “SAR” means a stock appreciation right granted
under Section 7 of the Plan in respect of one or more shares of Common Stock
that entitles the holder thereof to receive, in cash or Common Stock as
determined by the Committee in its discretion (which discretion may be exercised
at or after grant, including after exercise of the SAR), an amount per share of
Common Stock equal to the excess, if any, of the Fair Market Value on the date
the SAR is exercised over the Grant Price.

“Subsidiary” means a corporation or other business entity in which the Company
directly or indirectly has an ownership interest of more than fifty percent
(50%).

“Trust” has the meaning ascribed to it in Section 14(a) of the Plan.

SECTION 3

ADMINISTRATION

(a) Administration.  The Plan shall be administered by the Committee. The
Committee shall have sole and complete authority to (i) interpret the Plan and
Awards made under the Plan, including by resolving any omission or correcting
any defect in the Plan or any Award, (ii) establish such administrative rules,
regulations and procedures as it deems necessary or appropriate for the proper
administration of the Plan, (iii) select the Employees to receive Awards under
the Plan, (iv) determine the form of each Award, the number of shares subject to
each Award and all the terms and conditions of each Award, (v) determine whether
Awards are to be granted singly, in combination or in the alternative,
(vi) grant waivers of Plan terms and conditions (vii) modify an Award, to the
extent permissible by applicable law, including without limitation Section 409A,
and (viii) take any and all other action it deems advisable for the proper
administration of the Plan. Notwithstanding the foregoing, without the express
approval of stockholders, the Committee shall not have the authority to grant
Awards in replacement of Awards previously granted under the Plan. All
determinations of the Committee shall be final, binding and conclusive.

(b) Delegation by the Committee.  Notwithstanding any other provision of this
Plan or an Award Notice, but subject to applicable law, the Committee, in its
discretion, may delegate its authority and duties under the Plan to the Chief
Executive Officer or to other senior officers of the Company, provided, however,
that only the Committee may select and grant Awards and render other decisions
as to the timing, pricing and amount of Awards to Participants who are Executive
Officers.

(c) Indemnification.  No member of the Committee shall be personally liable for
any act, omission or determination relating to the Plan, and the Company shall
indemnify and hold harmless each member of the Committee and each other director
or employee of the Company to whom any duty or power relating to the
administration or interpretation of the Plan has been delegated, against any
cost or expense (including counsel fees) or liability (including any sum paid in
settlement of a claim with the approval of the Committee) arising out of any
action, omission or determination related to the Plan, if, in any case, such
member, director or employee made or took such action, omission, or
determination in good faith and in a manner such person reasonably believed to
be in or not opposed to the best interests of the Company and, with respect to
any criminal action or proceeding, such person had no reasonable cause to
believe his or her conduct was unlawful.

(d) 409A Compliance.  The Plan is intended to be administered in a manner
consistent with the requirements, where applicable, of Section 409A. Where
reasonably possible and practicable, the Plan shall be administered in a manner
to avoid the imposition on Participants of immediate tax recognition and
additional taxes pursuant to Section 409A. Notwithstanding the foregoing,
neither the Company nor the Committee, nor any of the Company’s directors,
officers or employees shall have any liability to any person in the event
Section 409A applies to any such Award in a manner that results in adverse tax
consequences for the Participant or any of his beneficiaries or transferees.

SECTION 4

ELIGIBILITY

The Committee may grant an Award pursuant to the Plan to any Employee it shall
designate. The Committee may grant any or all of the Awards specified herein to
any particular Participant (subject to the applicable limitations set forth in
the Plan). Receipt of an Award of one type, or in any year or other period,
shall neither entitle an Employee to receive, nor disqualify an Employee from
receiving, another type of Award, or an Award in any future year or period. An
Award may be made for one year or multiple years without regard to whether any
other type of Award is made for the same year or years.

SECTION 5

SHARES AVAILABLE FOR AWARDS

(a) Number.  Subject to the provisions of this Section 5, the maximum number of
shares of Common Stock that are available for Awards under the Plan shall not
exceed three million (3,000,000) shares. For purposes of determining compliance
with the limit set forth in this Section 5(a), any shares subject to an Award
which is (i) an Option or SAR shall be counted against this limit as one
(1) share for every share subject to such Award, and (ii) not an Option or SAR
shall be counted against such limit as 1.8 shares for every share subject to
such Award. Notwithstanding the foregoing, if an Award is issued in tandem with
any other Award (such that it is only possible to benefit under either but not
both Awards), the shares subject to such Awards shall be counted only once
against such limit, based on the Award that represents the greatest allocation
of shares for this purpose.

(b) Individual Limitations.  Subject to the provisions of Section 5(d), the
following individual Award limits apply:

(i) Options, SARs.  No Participant may receive in any calendar year a grant of
Options and/or SARs in respect of more than 750,000 shares of Common Stock.

(ii) Performance-Based Limitations.  To the extent that any Award, other than an
Option or SAR, granted to an Executive Officer is intended to satisfy the
requirements of Code section 162(m)(4)(C) as “other performance-based
compensation,” the maximum aggregate amount of such Award(s) granted to such
Participant in any 12 month period shall not exceed 375,000 shares with respect
to any Performance Share Award or $2,500,000 with respect to any Performance
Unit Award; provided, however, that the amount of shares or cash payable in
respect of any such Award upon superior achievement in respect of the applicable
Performance Goal may equal up to twice the amount specified above.

(c) Canceled, Terminated, or Forfeited Awards, etc.  Any shares of Common Stock
subject to an Award (or any portion thereof) which for any reason lapses, is
canceled, forfeited or terminated or otherwise is settled without the issuance
of Common Stock shall be available for future grants under the Plan. The number
of shares available for grant pursuant to the immediately preceding sentence
shall be determined based on the number of shares counted against the limit in
Section 5(a) with respect to the grant of the corresponding Award. Similarly,
any shares subject to an award previously granted under the 1997 Award and
Option Plan which for any reason lapses, is canceled, forfeited or terminated or
otherwise is settled without the issuance of Common Stock, in each such case
after the Effective Date, shall be available for future grants under the Plan in
addition to those shares made available under Section 5(a). Notwithstanding the
foregoing, the following shares of Common Stock shall not be available for the
grant of Awards under the Plan: (i) shares of Common Stock not issued or
delivered as a result of the net settlement of a Stock Appreciation Right or
Option, (ii) shares of Common Stock used to pay the exercise price or
withholding taxes related to an Award, or (iii) shares of Common Stock
repurchased on the open market with the proceeds from the exercise of any
Option.

(d) Adjustment in Capitalization.  In the event of any Adjustment Event, (i) the
aggregate number of shares of Common Stock available for Awards under this
Section 5, (ii) the aggregate limitations on the number of shares that may be
awarded as a particular type of Award or that may be awarded to any particular
Participant in any particular period under Section 5(c) and (iii) the aggregate
number of shares subject to outstanding Awards and the respective exercise
prices or Grant Prices applicable to outstanding Awards shall be equitably
adjusted by the Committee, in its discretion, with respect to such Adjustment
Event. To the extent deemed equitable and appropriate by the Committee and
subject to any required action by shareholders of the Company or of any
successor in interest to the Company or any direct or indirect parent
corporation of the Company or any such successor, in any Adjustment Event that
is a merger, consolidation, reorganization, liquidation, dissolution or similar
transaction, any Award granted under the Plan shall be deemed to pertain to the
securities and other property, including cash, to which a holder of the number
of shares of Common Stock covered by the Award would have been entitled to
receive in connection with such Adjustment Event. Any determination made by the
Committee pursuant to this Section 5(d) shall be final, binding and conclusive.

SECTION 6

STOCK OPTIONS

(a) Grants.  ISOs and Nonqualified Stock Options may be granted to Participants
at such time or times as shall be determined by the Committee. Except as
otherwise provided herein, the Committee shall have complete discretion in
determining the number of Options, if any, to be granted to a Participant,
provided that ISOs may only be granted to eligible Participants who satisfy the
requirements for eligibility set forth under section 424 of the Code, and
further provided that Dividend Equivalents shall not be paid or payable on any
Option. The grant date of an Option under the Plan will be the date on which the
Option is awarded by the Committee, or a specified date in the future including
a date relating to the satisfaction of any condition or conditions to the
effectiveness of such grant as the Committee shall specify in its sole
discretion. Each Option shall be evidenced by an Award Notice that shall specify
the type of Option granted, the exercise price, the duration of the Option, the
number of shares of Common Stock to which the Option pertains, the conditions
upon which the Option or any part thereof shall become vested or exercisable and
such other terms and conditions not inconsistent with the Plan as the Committee
shall determine. An Award Notice which does not specify the type of Option
granted shall be deemed to specify that each Option granted in that Award Notice
shall be a Nonqualified Stock Option.

(b) Exercise Price; No Repricing.  The price at which Common Stock may be
purchased upon exercise of an Option shall be established by the Committee, but
such price shall not be less than the Fair Market Value of the Common Stock on
the grant date of the Option. The Committee shall not have the right to reprice
an Option under this Plan, including by (i) amending an Option to reduce its
exercise price, (ii) canceling an Option at a time when its exercise price
exceeds the Fair Market Value of one share in exchange for an Option, SAR,
Restricted Stock, Stock Unit or other equity award, unless the cancellation or
exchange occurs in connection with a merger, acquisition, spin-off or other
similar corporate transaction or (iii) taking any other action that is treated
as a repricing under generally accepted accounting principles, provided,
however, that adjustments pursuant to Section 5(d) shall not be deemed to be a
repricing that is prohibited by this Section 6(b).

(c) Vesting and Exercisability.  Unless otherwise provided in Section 11 hereof
or in the Participant’s Award Notice, each Option awarded to a Participant under
the Plan shall become vested and exercisable in three equal annual installments,
subject to the Participant’s continued employment with the Company or Subsidiary
through such date. The Committee may provide that Options may also become
exercisable, in whole or in part, upon the occurrence of any event specified in
the Plan or other condition specified by the Committee at or after the grant
date of the applicable Option. In its discretion, the Committee may establish in
the Award Notice, conditions based on Performance Goals (in lieu of, or in
addition to, time-based vesting) with respect to the exercisability of any
Option. No Option shall be exercisable after the tenth anniversary of its grant
date.

(d) ISOs.  Notwithstanding anything in the Plan to the contrary, no Option that
is intended to be an ISO may be granted after the tenth anniversary of the
Effective Date of the Plan. No term of this Plan relating to ISOs shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the ISO or the Plan under
Section 422 of the Code, or, without the consent of any Participant affected
thereby, to disqualify any ISO under such Section 422. The number of shares of
Common Stock that shall be available for ISOs granted under the Plan is three
million (3,000,000) shares.

(e) Payment.  The Committee shall establish procedures governing the exercise of
Options. No shares shall be delivered pursuant to any exercise of an Option
unless arrangements satisfactory to the Committee have been made to assure full
payment of the exercise price therefore. Payment of the exercise price of an
Option may be paid (i) in cash or its equivalent, (ii) by exchanging shares of
Common Stock or shares of Restricted Stock, (iii) a combination of the foregoing
or (iv) pursuant to such other arrangements as the Committee may deem
appropriate, including a cashless exercise program. The Committee, in its sole
discretion, may adopt administrative rules, regulations or procedures with
respect to any method of exercising an Option, including pursuant to a cashless
exercise program, if permitted. The Company may not make a loan to a Participant
to facilitate such Participant’s exercise of any of his or her Options or
payment of taxes.

SECTION 7

STOCK APPRECIATION RIGHTS

(a) Grants.  Awards may be granted in the form of Stock Appreciation Rights and
may be granted to any Employee at such time or times as shall be determined by
the Committee. Stock Appreciation Rights may be granted on a stand-alone basis
or in tandem with another Award granted under the Plan. The grant date of a
Stock Appreciation Right under the Plan will be the date on which the Stock
Appreciation Right is awarded by the Committee, or a specified date in the
future, including a date relating to the satisfaction of any such condition or
conditions to the effectiveness of such grant as the Committee shall specify in
its sole discretion. Stock Appreciation Rights shall be evidenced by an Award
Notice, whether as part of an Award Notice governing the terms of the Options,
if any, to which such Stock Appreciation Rights relate or pursuant to a separate
Award Notice with respect to freestanding Stock Appreciation Rights, in each
case containing such provisions not inconsistent with the Plan as the Committee
shall determine, provided that Dividend Equivalents shall not be paid or payable
on any Stock Appreciation Right.

(b) Terms and Conditions of SARs.  Except as otherwise determined by the
Committee at or after grant and subject to the Participant’s continued
employment or service with the Company or a Subsidiary through such date, each
Stock Appreciation Right awarded to a Participant under the Plan shall become
vested and exercisable in accordance with the vesting schedule provided in the
applicable Award Notice, but in no event later than ten years from the date of
grant. Unless otherwise provided in Section 11 hereof or in the Participant’s
Award Notice, each SAR awarded to a Participant under the Plan shall become
vested and exercisable in three equal annual installments, subject to the
Participant’s continued employment with the Company or Subsidiary through such
date. Stock Appreciation Rights may also become exercisable, in whole or in
part, upon the occurrence of any event or events as specified in the Plan or
specified by the Committee, in its discretion, either at or after the grant date
of the applicable Stock Appreciation Right. In its discretion, the Committee may
also establish conditions based on Performance Goals (in lieu of, or in addition
to, time based vesting) with respect to the exercisability of any Stock
Appreciation Rights. No Stock Appreciation Rights shall be exercisable after the
tenth anniversary of their grant date. The Committee may impose such conditions
with respect to the exercise of Stock Appreciation Rights, including without
limitation, any conditions relating to the application of federal or state
securities laws, as it may deem necessary or advisable. Notwithstanding the
foregoing sentence, the Committee shall not have the right to reprice a SAR
under this Plan, including by (i) amending a SAR to reduce its Grant Price,
(ii) canceling a SAR at a time when its Grant Price exceeds the Fair Market
Value of one share in exchange for an Option, SAR, Restricted Stock, Stock Unit
or other equity award, unless the cancellation or exchange occurs in connection
with a merger, acquisition, spin-off or other similar corporate transaction or
(iii) taking any other action that is treated as a repricing under generally
accepted accounting principles, provided, however, that adjustments pursuant to
Section 5(d) shall not be deemed to be a repricing that is prohibited by this
Section 7(b).

(c) Deemed Exercise.  Any SAR not already exercised shall be deemed to be
exercised at the close of business on the scheduled expiration date of such SAR,
if at such time the SAR by its terms remains exercisable and, if so exercised,
would result in a payment to the holder of such SAR

(d) Payment of SAR Amount.  Upon exercise of a SAR, the holder shall be entitled
to receive payment, in cash, in shares of Common Stock or in a combination
thereof, as determined by the Committee, of an amount determined by multiplying:

(i) the excess, if any, of the Fair Market Value at the date of exercise over
the Grant Price, by

(ii) the number of shares of Common Stock with respect to which the SARs are
then being exercised; provided that, at the time of grant with respect to any
SAR payable in cash, the Committee may establish in the Award Notice, in its
solediscretion, a maximum amount per share which will be payable upon the
exercise of such SAR.

SECTION 8

RESTRICTED STOCK; RESTRICTED STOCK UNITS

(a) Grants.  Restricted Stock and Restricted Stock Units may be granted to
Participants at such time or times as shall be determined by the Committee. The
grant date of any Restricted Stock or Restricted Stock Units under the Plan will
be the date on which such Restricted Stock or Restricted Stock Units are awarded
by the Committee, or a specified date in the future, including a date related to
the satisfaction of any such condition or conditions to the effectiveness of
such grant as the Committee shall specify in its sole discretion. Restricted
Stock and Restricted Stock Units shall be evidenced by an Award Notice that
shall specify (i) the number of shares of Restricted Stock and the number of
Restricted Stock Units to be granted to each Participant, (ii) the applicable
Restricted Period(s) and (iii) such other terms and conditions, not inconsistent
with the Plan, as the Committee shall determine. Any shares of Restricted Stock
granted under the Plan may be evidenced in such manner as the Company deems
appropriate, including, without limitation, book-entry registration of the
shares on the Company’s books and records or the issuance of a stock certificate
or certificates that shall be held in the custody of the Secretary of the
Company until the Restricted Period applicable to the Award lapses.

(b) Vesting.  Restricted Stock and Restricted Stock Units granted to
Participants under the Plan shall be subject to a Restricted Period established
pursuant to the terms of the Plan or by the Committee. Except as otherwise
specified in the Plan or determined by the Committee at or after grant, the
Restricted Period with respect to Restricted Stock and Restricted Stock Units
that vest (i) solely based on the passage of time and the continued performance
of services shall lapse in three approximately equal annual installments on the
first through third anniversaries of the grant date and (ii) upon the
satisfaction of Performance Goals shall lapse, to the extent Performance Goals
have been achieved, not earlier than one year after the commencement of the
applicable Performance Cycle. The Restricted Period applicable to any Restricted
Stock grant or Restricted Stock Award shall be specified in the Participant’s
Award Notice. The Restricted Period may lapse with respect to portions of
Restricted Stock and Restricted Stock Units on a pro rata basis, or it may lapse
at one time with respect to all Restricted Stock and Restricted Stock Units in
an Award. The Restricted Period shall also lapse, in whole or in part, upon the
occurrence of any event or events, including a Change in Control, specified in
the Plan.

(c) Settlement of Restricted Stock and Restricted Stock Units.  At the
expiration of the Restricted Period for any outstanding Restricted Stock Awards,
the Company shall evidence the lapse of the restrictions applicable to the
Restricted Stock Award and shall, upon request, deliver stock certificates
evidencing the shares related to such Restricted Stock Awards to the Participant
or the Participant’s legal representative (or otherwise evidence the issuance of
such shares free of any restrictions imposed under the Plan). At the expiration
of the Restricted Period with respect to any outstanding Restricted Stock Unit,
the Participant shall receive, in the Committee’s discretion (i) a cash payment
equal to the Fair Market Value of the underlying share of Common Stock as of
such payment date, (ii) one share of Common Stock or (iii) any combination of
cash and Common Stock.

(d) Restrictions on Transferability.  Shares of Restricted Stock and Restricted
Stock Units may not be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered by the Participant during the Restricted Period, except
that the Committee may permit (on such terms and conditions as it shall
establish) shares of Restricted Stock and Restricted Stock Units to be
transferred during the Restricted Periods to a Permitted Transferee, in
accordance with Section 14(a), provided that any shares of Restricted Stock or
Restricted Stock Units so transferred shall remain subject to the provisions of
this Section 8.

(e) Rights as a Shareholder.  Except for the restrictions set forth herein and
unless otherwise determined by the Committee, the Participant shall have all the
rights of a shareholder with respect to shares of Restricted Stock, including
but not limited to, the right to vote and the right to receive dividends. A
Participant shall not have any right, in respect of Restricted Stock Units
awarded pursuant to the Plan, to vote on any matter submitted to the Company’s
stockholders until such time as the shares of Common Stock attributable to such
Restricted Stock Units have been issued. The Committee shall determine whether
Dividend Equivalents will be provided in respect of any Restricted Stock Unit
Award, the manner in which any such Dividend Equivalents will be deemed
invested, the time or times at which such Dividend Equivalents shall be deemed
payable, and any other terms and conditions thereon that the Committee shall
deem appropriate.

(f) Legending.  To the extent that certificates are issued to a Participant in
respect of shares of Restricted Stock awarded under the Plan (or in the event
that such Restricted Stock are held electronically), such shares shall be
registered in the name of the Participant and shall have such legends (or
account restrictions) reflecting the restrictions of such Awards in such manner
as the Committee may deem appropriate.

SECTION 9

PERFORMANCE SHARES AND PERFORMANCE UNITS

(a) Generally.  Awards may be granted in the form of Performance Shares and
Performance Units and may be granted to Participants at such time or times as
shall be determined by the Committee. The Committee shall have the authority to
determine the Participants who shall receive Performance Shares and Performance
Units, the number of Performance Shares and the number and value of Performance
Units each Participant receives for each or any Performance Cycle, and the
Performance Goals applicable in respect of such Performance Shares and
Performance Units for each Performance Cycle. The Committee shall determine the
duration of each Performance Cycle (the duration of Performance Cycles may
differ from each other), and there may be more than one Performance Cycle in
existence at any one time. Unless otherwise determined by the Committee, the
Performance Cycle for Performance Shares and Performance Units shall be three
years, and shall in no event be less than one year. The Committee shall be
entitled to make such rules, determinations and adjustments as it deems
appropriate with respect to any Participant who becomes eligible to receive a
performance-based Award after the commencement of a Performance Cycle.
Performance Shares and Performance Units shall be evidenced by an Award Notice
that shall specify the number of Performance Shares and the number and value of
Performance Units awarded to the Participant, the Performance Goals applicable
thereto, and such other terms and conditions not inconsistent with the Plan as
the Committee shall determine, provided that no Dividend Equivalents shall be
paid or payable on any Performance Shares or Performance Units before they
become earned and vested. No shares of Common Stock will be issued at the time
an Award of Performance Shares is made, and the Company shall not be required to
set aside a fund for the payment of Performance Shares or Performance Units.

(b) Earned Performance Shares and Performance Units.  Performance Shares and
Performance Units shall become earned and vested, in whole or in part, based
upon the attainment of specified Performance Goals or the occurrence of any
event or events including a Change in Control, as the Committee shall determine,
either at or after the grant date. In addition to the achievement of the
specified Performance Goals, the Committee may, in the Award Notice, condition
payment of Performance Shares and Performance Units on such conditions as the
Committee shall specify. The Committee may also require the completion of a
minimum period of service (in addition to the achievement of any applicable
Performance Goals) as a condition to the vesting of any Performance Share or
Performance Unit Award.

(c) Performance Goals.  Performance Goals shall be determined by the Committee,
in its discretion, and shall be set out in the Award Notice. Except in the case
of Awards to Executive Officers intended to be “other performance-based
compensation” under Section 162(m)(4) of the Code, the Committee may also adjust
the Performance Goals for any Performance Cycle as it deems equitable in
recognition of events impacting the comparability of the Company’s results of
operations or financial condition, changes in applicable tax laws or accounting
principles, or such other factors as the Committee may determine.
Notwithstanding anything contained in the Plan to the contrary, to the extent
the Committee intends that an Award granted to an Executive Officer qualify as
“other performance-based compensation” within the meaning of
Section 162(m)(4)(c) of the Code, the Committee shall (i) specify and approve
the specific terms of any Performance Goals with respect to such Awards in
writing no later than ninety (90) days from the commencement of the Performance
Cycle to which the Performance Goals relate, and (ii) not be entitled to
exercise any subsequent discretion otherwise authorized under the Plan (such as
the right to authorize payout at a level above that dictated by the achievement
of the relevant Performance Goals) with respect to such Award if the ability to
exercise discretion (as opposed to the exercise of such discretion) would cause
such Award to fail to qualify as other performance-based compensation.

(d) Negative Discretion.  Notwithstanding anything in this Section 9 to the
contrary, with respect to any Performance Unit Awards, the Committee shall have
the right to establish written rules or procedures that have the effect of
limiting the amount payable to each Participant to an amount that is less than
the maximum amount otherwise authorized.

(e) Certification of Attainment of Performance Goals.  As soon as practicable
after the end of a Performance Cycle and prior to any payment or vesting in
respect of such Performance Cycle, the Committee shall certify in writing the
number of any Performance Shares and the number and value of any Performance
Units which have been earned or vested on the basis of performance in relation
to the established Performance Goals.

(f) Payment of Awards.  Payment or delivery of Common Stock with respect to
earned Performance Shares and earned Performance Units shall be distributed to
the Participant or, if the Participant has died, to the Participant’s legal
representative, as soon as practicable after the expiration of the Performance
Cycle and the Committee’s certification under Section 9(e) above, provided that
payment or delivery of Common Stock with respect to earned Performance Shares
and earned Performance Units shall not be distributed to a Participant until any
other conditions on payment of such Awards established by the Committee have
been satisfied. The Committee shall determine whether earned Performance Shares
and the value of earned Performance Units are to be distributed in the form of
cash, shares of Common Stock or in a combination thereof, with the value or
number of shares payable to be determined based on the Fair Market Value of the
Common Stock on the date of the Committee’s certification under Section 9(e)
above. The Committee shall have the right to impose whatever conditions it deems
appropriate with respect to the award or delivery of shares of Common Stock,
including conditioning the vesting of such shares on the performance of
additional service.

SECTION 10

OTHER STOCK-BASED AWARDS

The Committee may grant Other Stock-Based Awards in accordance with this
Section 10. Other Stock-Based Awards may take such form of an interest in the
Common Stock, the value of a specified number of shares of Common Stock or any
combination thereof as the Committee shall determine, including outright awards
of Common Stock in satisfaction of an obligation of an Employer in respect of
compensation that would otherwise be payable to an Employee in cash (each, a
“Cash Settlement Award”). The number of shares of Common Stock that may be
subject to Other Stock-Based Awards shall not exceed five percent (5%) of the
shares authorized for issuance under Section 5(a) hereof, except that, the
number of Other Stock-Based Awards that are Cash Settlement Awards shall not be
subject to, or otherwise counted against, the foregoing 5% limit. In addition to
any other terms and conditions that may be specified by the Committee, each
Other Stock-Based Award shall specify the impact of a termination of service
upon the rights of a Participant in respect of such Award. At the discretion of
the Committee, such conditions may be the same as apply with respect to
Restricted Stock or Restricted Stock Units, or may contain terms that are more
or less favorable to the Participant. The terms of any Other Stock-Based Award
need not be uniform in application to all (or any class of) Participants, and
each Other Stock-Based Award granted to any Participant (whether or not at the
same time) may have different terms. Any such Other Stock-Based Award shall be
evidenced by an Award Notice which specifies the terms and conditions applicable
thereto.

SECTION 11

TERMINATION OF EMPLOYMENT

(a) Termination Due to Death, Disability, Retirement.  Unless otherwise
determined by the Committee at or after the time the Award is granted and set
forth in the Award Notice, if a Participant’s employment or service terminates
due to the Participant’s death, Disability or Retirement:

(i) Performance Awards.  With respect to Performance Awards, the Participant or
Participant’s designated beneficiary, as the case may be, shall be entitled to a
distribution of, and such Performance Awards shall be deemed vested to the
extent of, the same number or value of Performance Awards that would have been
payable for the Performance Cycle had the Participant’s service with the Company
or Subsidiary continued until the end of the applicable Performance Cycle,
pro-rated to reflect the time period from the commencement of the Performance
Cycle through the date of the termination of the Participant’s service with the
Company or Subsidiary. Any Common Stock issuable in respect of such Performance
Awards or value of Performance Awards payable in cash that become payable in
accordance with the preceding sentence shall be paid on the date the Performance
Award would have been paid had the Participant remained employed through the end
of the Performance Cycle.

(ii) Restricted Stock and Restricted Stock Unit Awards.  Unless otherwise
specified by the Committee in the corresponding Award Notice, all outstanding
Awards of Restricted Stock and Restricted Stock Units shall become immediately
and fully vested, regardless of the extent to which otherwise vested as of the
date of such termination of service or employment. Any Common Stock issuable or
cash payable in respect of any Restricted Stock Units that vest pursuant to the
preceding sentence shall be paid on the date the Restricted Stock Units would
have been paid had the Participant remained employed through the end of the
Restricted Period.

(iii) Options/SARs.  Unless otherwise specified by the Committee in the
corresponding Award Notice, all outstanding Options and SARs shall become
immediately and fully exercisable, regardless of the extent to which they are
otherwise exercisable as of the date of such termination of service or
employment. Unless otherwise specified by the Committee in the corresponding
Award Notice, all outstanding Options and SARs awarded to a Participant whose
employment terminates due to death, Disability or Retirement shall remain
exercisable by the Participant, his legal representative or his Permitted
Transferee, until the fifth anniversary of the date of the Participant’s
termination of service or the Award’s original expiration date, whichever is
earlier, after which date any unexercised Options and SARs shall terminate.

(b) Termination for Cause.  Unless otherwise determined by the Committee at or
after the grant date and set forth in the Award Notice covering such Award, if a
Participant’s employment or service terminates for Cause, all Options and SARs,
whether vested or unvested, and all other Awards that are unvested,
unexercisable or with respect to which the Restricted Period has not lapsed
shall be immediately forfeited and cancelled, effective as of the date of the
Participant’s termination of service.

(c) Termination due to a Divestiture.  Unless otherwise specified by the
Committee in the corresponding Award Notice, if a Participant’s employment or
service terminates due to the divestiture by the Company of one or more
Subsidiaries or other business segments, divisions or operations in a
transaction that does not otherwise qualify as a Change in Control:

(i) Performance Awards.  With respect to Performance Awards, the Participant
shall be entitled to a distribution of, and such Performance Awards shall be
deemed vested to the extent of, the same number or value of Performance Awards
that would have been payable for the Performance Cycle had the Participant’s
service with the Company or Subsidiary continued until the end of the applicable
Performance Cycle, pro-rated to reflect the time period from the commencement of
the Performance Cycle through the date of the termination of the Participant’s
service due to the divestiture (including a termination of service occurring by
reason of the sale of a Subsidiary). Any Common Stock issuable in respect of
such Performance Awards or value of Performance Awards payable in cash that
become payable in accordance with the preceding sentence shall be paid on the
date the Performance Award would have been paid had the Participant remained
employed through the end of the Performance Cycle.

(ii) Restricted Stock and Restricted Stock Unit Awards.  Unless otherwise
specified by the Committee in the corresponding Award Notice, all outstanding
Awards of Restricted Stock and Restricted Stock Units shall become immediately
and fully vested, regardless of the extent to which otherwise vested as of the
date of such termination of service or employment due to such divestiture. Any
Common Stock issuable or cash payable in respect of any Restricted Stock Units
that vest pursuant to the preceding sentence shall be paid promptly (but in no
event later than 60 days) after the date of such divestiture.

(iii) Options/SARs:  Unless otherwise specified by the Committee in the
corresponding Award Notice, all outstanding Options and SARs shall become
immediately and fully exercisable, regardless of the extent to which they are
otherwise exercisable as of the date of such termination of service or
employment due to the divestiture and shall remain exercisable until the third
anniversary of the date of such divestiture or the Award’s original expiration
date, whichever is earlier, after which date any unexercised Options and SARs
shall terminate.

(d) Termination due to a Reduction in Force.  Unless otherwise specified by the
Committee in the corresponding Award Notice (or after the date of the issuance
of such Award Notice, if more favorable to the Participant), if a Participant’s
employment or service terminates without Cause due to a reduction in force or
similar downsizing at the Company or any Subsidiary unit that affects a
significant number of employees, all Awards that are unvested, unexercisable or
with respect to which the Restricted Period has not lapsed, and Performance
Awards for which the applicable Performance Cycle has not been completed, shall
be immediately forfeited and cancelled, effective as of the date of the
Participant’s termination of service. Unless otherwise specified by the
Committee in the corresponding Award Notice, any Option or SAR that is vested
not later than the date of termination shall remain exercisable until the first
anniversary of the date of the Participant’s termination of service or the
Award’s original expiration date, whichever is earlier, after which date any
unexercised Option or SAR shall terminate.

(e) Termination for any Other Reason.  Unless otherwise determined by the
Committee at or after the time the Award is granted, and except as may otherwise
be provided in any agreement to which the Company and a Participant are parties,
if a Participant’s employment or service with the Company or a Subsidiary is
terminated for any reason other than death, Disability, Retirement, Cause,
divestiture or reduction in force, all Options and SARs that are not
exercisable, and all other Awards that have not vested or become payable, as of
the date of such termination shall be immediately forfeited and cancelled,
effective as of the date of the Participant’s termination of service. Unless
otherwise specified in the Participant’s Award Notice, and except as may
otherwise be provided in any agreement to which the Company and a Participant
are parties, any Options and SARs awarded to a Participant whose employment or
service with the Company or a Subsidiary terminates other than due to death,
Disability, Retirement or Cause (including, without limitation, by reason of the
fact that an entity that employs or employed the Participant ceases to be a
Subsidiary) that are exercisable as of such termination shall remain exercisable
for 90 days thereafter, or until the Award’s original expiration date, whichever
is earlier, after which date any unexercised Options and SARs shall terminate.

SECTION 12

CHANGE IN CONTROL

(a) Accelerated Vesting and Payment.  Subject to the provisions of Section 12(b)
below, in the event of a Change in Control (i) each Option and SAR then
outstanding shall be fully exercisable regardless of the exercise schedule
otherwise applicable to such Option and/or SAR, (ii) the Restricted Period shall
lapse as to each share of Restricted Stock then outstanding, (iii) each
outstanding Restricted Stock Unit shall become fully vested and payable,
(iv) each outstanding Performance Share Award and Performance Unit Award shall
be deemed earned at the target level of performance for such Award, and (v) each
outstanding Other Stock-Based Award shall become fully vested and payable. In
addition, in connection with such a Change in Control, the Committee may, in its
discretion, provide that each Option and/or SAR shall, upon the occurrence of
such Change in Control, be canceled in exchange for a payment per share in cash
(the “Settlement Payment”) in an amount equal to the excess, if any, of the Fair
Market Value over the exercise price of such Option or the Grant Price of such
SAR. Should the Committee authorize any Settlement Payments in respect of
Options, the Committee may determine that any Options which have an exercise
price per share below the Fair Market Value shall be deemed cancelled and
satisfied in full for a deemed Settlement Payment of zero. The Committee may
also direct that each Restricted Stock Unit, Other Stock-Based Award,
Performance Share and/or Performance Unit shall be settled in cash with its
value determined based on the value received by the shareholders in any
transaction that itself constitutes a Change in Control.

(b) Alternative Awards.  Notwithstanding Section 12(a), no cancellation,
acceleration of exercisability, vesting, cash settlement or other payment shall
occur with respect to any Award if the Committee reasonably determines in good
faith, prior to the occurrence of a Change in Control, that such Award shall be
honored or assumed, or new rights substituted therefor (such honored, assumed or
substituted award hereinafter called an “Alternative Award”), by a Participant’s
employer (or the parent or an affiliate of such employer) immediately following
the Change in Control; provided that any such Alternative Award must:

(i) be based on stock which is traded on an established U.S. securities market;

(ii) provide such Participant with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
such Award, including, but not limited to, an identical or better exercise or
vesting schedule and identical or better timing and methods of payment;

(iii) have substantially equivalent economic value to such Award (determined at
the time of the Change in Control and using valuation principles permitted under
Treas. Reg. § 1.424-1); and

(iv) have terms and conditions which provide that in the event that, during the
24-month period following the Change in Control, the Participant’s employment or
service is involuntarily terminated for any reason (including, but not limited
to a termination due to death or Disability) other than for Cause or
Constructively Terminated (as defined below), all of such Participant’s Options
and/or SARs shall be deemed immediately and fully exercisable, the Restricted
Period shall lapse as to each of the Participant’s outstanding Restricted Stock
awards, each of the Participant’s outstanding Restricted Stock Unit Awards and
Other Stock-Based Awards shall be payable in full and each such Alternative
Award shall be settled for a payment per each share of stock subject to the
Alternative Award in cash, in immediately transferable, publicly traded
securities or in a combination thereof, in an amount equal to, in the case of an
Option or SAR, the excess of the fair market value of such stock on the date of
the Participant’s termination over the corresponding exercise or base price per
share and, in the case of any Restricted Stock, Restricted Stock Unit, or Other
Stock-Based Award, the fair market value of the number of shares of stock
subject or related thereto.

(c) Constructive Termination.  For purposes of Section 12(b)(iv), a
Participant’s employment or service shall be deemed to have been Constructively
Terminated if, without the Participant’s written consent, the Participant
terminates employment or service within 120 days following either (x) a material
reduction in the Participant’s base salary or a Participant’s incentive
compensation opportunity, or (y) the relocation of the Participant’s principal
place of employment or service to a location more than 35 miles away from the
Participant’s prior principal place of employment or service.

(d) Amounts Subject to Section 409A.  Notwithstanding the foregoing provisions
of this Section 12, to the extent that any Award granted under the Plan and
outstanding at the time of a Change in Control is treated as “deferred
compensation” under Section 409A, and not exempt from its requirements under any
applicable exemption therefrom, no acceleration of payment of such Award shall
be made upon a Change in Control unless such event is also a change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation within the meaning of
Section 409A. Any Award which is not payable upon the occurrence of a Change in
Control solely by reason of the operation of this Section 12(d) shall become
vested in accordance with Section 12(a) (unless the provisions of Section 12(b)
apply to such Award), but shall be paid at the date or event that such Award
would have been payable without regard to the occurrence of such Change in
Control.

SECTION 13

EFFECTIVE DATE, AMENDMENT,
MODIFICATION AND TERMINATION OF PLAN

(a) Generally.  The Plan shall be effective on the Effective Date, and shall
continue in effect, unless sooner terminated pursuant to this Section 13, until
the tenth anniversary of the Effective Date. The Board or the Committee may at
any time in its sole discretion, for any reason whatsoever, terminate or suspend
the Plan, and from time to time, subject to obtaining any regulatory approval,
including that of the New York Stock Exchange, may amend or modify the Plan;
provided that without the approval by a majority of the votes cast at a duly
constituted meeting of shareholders of the Company, no amendment or modification
to the Plan may (i) materially increase the benefits accruing to Participants
under the Plan, (ii) increase the number of shares of Common Stock subject to
the Plan or the individual Award limitations, (iii) modify the class of persons
eligible for participation in the Plan or (iv) materially modify the Plan in any
other way that would require shareholder approval under any regulatory
requirement that the Committee determines to be applicable, including, without
limitation, the rules of the New York Stock Exchange.

SECTION 14

MISCELLANEOUS

(a) Nonassignability.  Except as provided herein or in an Award Notice, no Award
may be sold, assigned, transferred, pledged or otherwise encumbered except by
will or the laws of descent and distribution; provided that the Committee may
permit (on such terms and conditions as it shall establish) a Participant to
transfer an Award for no consideration to the Participant’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons have more than fifty percent of the beneficial interest
(a “Trust”) and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests (“Permitted Transferees”),
provided further that nothing in this Section 14(a) shall prohibit the transfer
of an Award from a Trust back to a Participant to whom the Award was originally
granted, in accordance with the terms of the Trust. No amendment to the Plan or
to any Award shall permit transfers other than in accordance with the preceding
sentence. Any attempt by a Participant to sell, assign, transfer, pledge or
encumber an Award without complying with the provisions of the Plan shall be
void and of no effect. Except to the extent required by law, no right or
interest of any Participant shall be subject to any lien, obligation or
liability of the Participant. All rights with respect to Awards granted to a
Participant under the Plan shall be exercisable during the Participant’s
lifetime only by such Participant or, if applicable, his or her Permitted
Transferee(s). The rights of a Permitted Transferee shall be limited to the
rights conveyed to such Permitted Transferee, who shall be subject to and bound
by the terms of the agreement or agreements between the Participant and the
Company.

(b) Tax Withholding.  The Company shall be entitled to deduct from any payment
under the Plan, regardless of the form of such payment, the amount of all
applicable income and employment taxes required by law to be withheld with
respect to such payment or may require the participant to pay to it such tax
prior to and as a condition of the making of such payment. Subject to any
administrative rules, regulations or procedures established by the Committee, a
Participant may pay the amount of taxes required by law to be withheld from an
Award, in whole or in part, by requesting that the Company withhold from any
payment of Common Stock due as a result of such Award, or by delivering to the
Company, shares of Common Stock having a Fair Market Value less than or equal to
the amount of such required withholding taxes.

(c) Noncompetition and Other Adverse Actions.  Notwithstanding anything
contained in this Plan to the contrary, unless the Award Notice specifies
otherwise, a Participant shall forfeit all unexercised, unearned, and/or unpaid
Awards, including Awards earned but not yet paid, all unpaid Dividend
Equivalents, and all interest, if any, accrued on the foregoing if, (i) in the
opinion of the Committee, the Participant, without the written consent of the
Company, engages directly or indirectly in any manner or capacity as principal,
agent, partner, officer, director, employee, or otherwise, in any business or
activity competitive with the business conducted by the Company or any
Subsidiary or (ii) the Participant performs any act or engages in any activity
which in the opinion of the Committee is adverse to the best interests of the
Company. Notwithstanding anything else in the Plan to the contrary, the
Committee may suspend the exercisability or the payment of any Award hereunder
during any period during which the Company is determining whether the
requirements of this Section 14(c) have been violated.

(d) Amendments to Awards.  The Committee may at any time unilaterally amend any
unexercised, unearned, or unpaid Award, including Awards earned but not yet
paid, to the extent it deems appropriate, provided, however, that subject to
Section 5(d) any such amendment which is adverse to the Participant shall
require the Participant’s consent unless the Committee determines that such
amendment or modification is necessary or advisable to comply with applicable
law as a result of changes in law or regulation or to avoid the imposition of an
additional tax, interest or penalty under Section 409A.

(e) No Right, Title or Interest in Company Assets.  No Participant shall have
any rights as a stockholder as a result of participation in the Plan until the
date of issuance of a stock certificate or book entry shares in his name, and,
in the case of Restricted Stock, Stock Options or SARs, until such rights are
granted to the Participant. To the extent any person acquires a right to receive
payments from the Company under this Plan, such rights shall be no greater than
the rights of an unsecured creditor of the Company.

(f) Regulatory Approvals and Listings.  Notwithstanding anything contained in
this Plan to the contrary, the Company shall have no obligation to issue or
deliver certificates of Common Stock evidencing Awards resulting in the payment
of Common Stock prior to (i) the obtaining of any approval from any governmental
agency which the Company shall, in its sole discretion, determine to be
necessary or advisable, (ii) the admission of such shares to listing on the
stock exchange on which the Common Stock may be listed, and (iii) the completion
of any registration or other qualification of said shares under any state or
federal law or ruling of any governmental body which the Company shall, in its
sole discretion, determine to be necessary or advisable.

(g) No Right to Continued Employment or Grants.  Participation in the Plan shall
not give any Participant any right to remain in the employ of the Company or any
Subsidiary. The Company or, in the case of employment with a Subsidiary, the
Subsidiary, reserves the right to terminate any Participant at any time.
Further, the adoption of this Plan shall not be deemed to give any person the
right to be selected as a Participant or to be granted an Award, nor shall the
grant of one Award guarantee the grant of further Awards in the future.

(h) No Constraint on Corporate Action.  Nothing in this Plan shall be construed
(i) to limit, impair or otherwise affect the Company’s right or power to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure, or to merge or consolidate, or dissolve, liquidate, sell, or
transfer all or any part of its business or assets or (ii) to limit the right or
power of the Company or any Subsidiary to take any action which such entity
deems to be necessary or appropriate.

(i) Legal Fees.  The Company shall pay all legal fees and related expenses
incurred by a Participant in seeking to obtain or enforce any payment, benefit
or right he may be entitled to under the Plan following the occurrence of a
Change in Control, provided that the Participant shall be required to repay any
such amounts to the Company to the extent a court of competent jurisdiction
issues a final and non-appealable order setting forth the determination that the
position taken by the Participant was frivolous or advanced in bad faith.

(j) Governing Law.  The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of New Jersey, without
regard to principles of conflict of laws.

(k) No Impact on Benefits.  Except as may otherwise be specifically provided for
under any employee benefit plan, policy or program provision to the contrary,
Awards shall not be treated as compensation for purposes of calculating a
Participant’s right under any such plan, policy or program.

(l) Captions.  The headings and captions appearing herein are inserted only as a
matter of convenience. They do not define, limit, construe, or describe the
scope or intent of the provisions of the Plan.

